Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

Civil Action No.

HOWARD COHAN

            Plaintiff,

v.

URBAN COMMONS HIDH, LLC, a Delaware limited liability company,

            Defendant.


     PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


            Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

of his Complaint for Declaratory and Injunctive Relief to remedy discrimination by Urban

Commons HIDH, LLC based on Plaintiff’s disability in violation of Title III of the Americans

with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing

regulation, 28 C.F.R. Part 36:

                                     JURISDICTION AND VENUE

            1.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28

U.S.C. § 1331, and 28 U.S.C. § 1343.

            2.      Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                                PARTIES

            3.      Plaintiff is a resident of Palm Beach County, Florida.



                                                     1
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 2 of 8




        4.      Defendant is a limited liability company with its registered office located at 1209

Orange St, Wilmington, DE 19801.

        5.      Upon information and belief, Defendant owns or operates “Holiday Inn

Stapleton” whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                                     FACTUAL ALLEGATIONS

        6.      Plaintiff incorporates the above paragraphs by reference.

        7.      Plaintiff is an individual with numerous disabilities, including severe spinal

stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of

the cervical spine with nerve root compromise on the right side, a non-union fracture of the left

acromion, a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

joint arthritis of the left thumb.

        8.      At the time of Plaintiff’s initial visit to Holiday Inn Stapleton (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28 C.F.R. 36.105.

        9.      Plaintiff’s condition is degenerative and requires occasional use of mobility aids

to assist his movement.

        10.     Plaintiff regularly travels to Colorado to visit friends and shop and has plans to

return to Denver on May 13, 2019.

        11.     Plaintiff encountered barriers to access at the Facility which denied him full and

equal access and enjoyment of the services, goods and amenities.

        12.     Plaintiff is a customer of Defendant and would return to the Facility in May if

Defendant modifies the Facility and its policies and practices to accommodate individuals who



                                                   2
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 3 of 8




have physical disabilities, but he is deterred from returning due to the barriers and discriminatory

effects of Defendant’s policies and procedures at the Facility.

        13.       Due to Plaintiff’s frequent travels, he also acts as a tester by inspecting Facilities

for accessibility to advance the purpose of the ADA, the civil rights of disabled individuals, and

to be certain that he can enjoy the same options and privileges to patronize places of public

accommodation as non-disabled individuals without worrying about accessibility issues.

        14.       Plaintiff returns to every Facility after being notified of remediation of the

discriminatory conditions to verify compliance with the ADA and regularly monitors the status

of remediation.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

        15.       Plaintiff incorporates the above paragraphs by reference.

        16.       This Court is empowered to issue a declaratory judgment regarding: (1)

Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply with the provisions

of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove architectural barriers at the Facility;

and (4) Plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

        17.       Plaintiff seeks an order declaring that he was discriminated against on the basis of

his disability.

                                COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

        18.       Plaintiff incorporates the above paragraphs by reference.




                                                     3
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 4 of 8




       19.      Holiday Inn Stapleton is a place of public accommodation covered by Title III of

the ADA because it is operated by a private entity, its operations affect commerce, and it is a

hotel. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

       20.      Defendant is a public accommodation covered by Title III of the ADA because it

owns, leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§

12181(7), 12182(a); 28 C.F.R. § 36.104.

       21.      Architectural barriers exist which denied Plaintiff full and equal access to the

goods and services Defendant offers to non-disabled individuals.

       22.      Plaintiff personally encountered architectural barriers on March 9, 2018, at the

Facility located at 3333 Quebec St, Denver, Colorado 80207:

             a. Passenger Loading Zone:

                    i. Failing to provide a passenger loading zone with an access aisle marked

                       with striping in violation of 2010 ADAAG §§209, 209.1, 209.4, 503,

                       503.1, 503.3 and 503.3.3.

             b. Unisex Rest Room -Main Floor:

                    i. Failing to provide lavatory faucets which do not require tight grasping,

                       pinching or twisting of the wrist in violation of 2010 ADAAG §§309,

                       309.4, 606, 606.4.

                   ii. Failing to provide the proper insulation or protection for plumbing or other

                       sharp or abrasive objects under a sink or countertop in violation of 2010

                       ADAAG §§606 and 606.5.




                                                   4
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 5 of 8




             iii. Providing grab bars of improper horizontal length or spacing as required

                  along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                  604.5.1 and 604.5.2.

              iv. Failing to provide toilet paper dispensers in the proper position in front of

                  the water closet or at the correct height above the finished floor in

                  violation of 2010 ADAAG §§604, 604.7 and 309.4.

              v. Failing to provide mirror(s) located above lavatories or countertops at the

                  proper height above the finished floor in violation of 2010 ADAAG §§603

                  and 603.3.

              vi. Failing to provide toilet cover dispenser at the correct height above the

                  finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

             vii. Failing to provide soap dispenser at the correct height above the finished

                  floor in violation of 2010 ADAAG §§606, 606.1 and 308.

        c. Unisex Restroom – Lower Level:

               i. Providing sinks and/or countertops that are greater than the 34 inch

                  maximum allowed above the finished floor or ground in violation of 2010

                  ADAAG §§606 and 606.3.

              ii. Failing to provide the proper insulation or protection for plumbing or other

                  sharp or abrasive objects under a sink or countertop in violation of 2010

                  ADAAG §§606 and 606.5.




                                             5
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 6 of 8




                    iii. Providing grab bars of improper horizontal length or spacing as required

                        along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

                        604.5.1 and 604.5.2.

                    iv. Failing to provide mirror(s) located above lavatories or countertops at the

                        proper height above the finished floor in violation of 2010 ADAAG §§603

                        and 603.3.

                    v. Failing to provide toilet cover dispenser at the correct height above the

                        finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

                    vi. Failing to provide paper towel dispenser at the correct height above the

                        finished floor in violation of 2010 ADAAG §§606, 606.1 and 308.

                   vii. Failing to provide the water closet in the proper position relative to the

                        side wall or partition in violation of 2010 ADAAG §§604 and 604.2.

                  viii. Failing to provide flush controls located on the open side of the water

                        closet in violation of 2010 ADAAG §§309, 309.4, 604 and 604.6.

              d. Disabled Parking:

                     i. Providing disabled parking space(s) and/or access aisles that are too steep

                        in violation of 2010 ADAAG §§502, 502.1, 502.3 and 502.4.

        23.      These barriers cause Plaintiff difficulty in safely using each element of the

Facility, requiring extra care due to concerns for safety and a fear of aggravating his injuries.

        24.      Defendant has failed to remove some or all of the barriers and violations at the

Facility.




                                                   6
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 7 of 8




        25.    Defendant’s failure to remove these architectural barriers denies Plaintiff full and

equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

        26.    Plaintiff believes that Defendant similar barriers are present

        27.    Defendant’s failure to modify its policies, practices, or procedures to train its staff

to identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

        28.    Defendant has discriminated and continues to discriminate against Plaintiff (and

others who are similarly situated) by denying access to full and equal enjoyment of goods,

services, facilities, privileges, advantages, or accommodations located at the Facility due to the

barriers and other violations listed in this Complaint.

        29.    It would be readily achievable for Defendant to remove all of the barriers at the

Facility.

        30.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv),

and 28 C.F.R. § 36.304.

                                     RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:

        A.     declare that the Facility identified in this Complaint is in violation of the ADA;

        B.     declare that the Facility identified in this Complaint is in violation of the

ADAAG;




                                                  7
Case 1:19-cv-00789-NRN Document 1 Filed 03/17/19 USDC Colorado Page 8 of 8




       C.      enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA;

       D.      enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

       E.      award Plaintiff attorney fees, costs (including, but not limited to court costs and

expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

       F.      grant any other such relief as the Court deems just and proper.


Respectfully submitted this 15th of March, 2019.


                                                        /s/ Gloria Y. Saad
                                                        Gloria Y. Saad
                                                        Blackmore Law PLC
                                                        21411 Civic Center Drive, Suite 200
                                                        Southfield, MI 48076
                                                        Telephone: (833) 343-6743
                                                        E-mail: gsaad@blackmorelawplc.com
                                                        Counsel for Plaintiff




                                                  8
